Citation Nr: 1709258	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-23 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disorder, to include as secondary to service-connected left ankle sprain.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1977 to August 1981 and from September 1982 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In decisions dated in October 2013 and March 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The Veteran's left foot disorder, diagnosed as degenerative joint disease of the left foot, status post excision of an osteophyte at the calcaneal cuboid joint, is attributable to his service-connected left ankle sprain.


CONCLUSION OF LAW

The Veteran's left foot disorder, diagnosed as degenerative joint disease of the left foot, status post excision of an osteophyte at the calcaneal cuboid joint, is proximately due to, or the result of, his service-connected left ankle sprain.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted where a disability is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

A review of the Veteran's service treatment records (STRs) shows that he experienced different issues related to his left foot and ankle during service.  In June 1980, the Veteran was diagnosed with a dorsal left foot sprain as a result of a softball injury.  An associated June 1980 left ankle x-ray stated that the soft tissues were normal.  There was also no evidence of fracture or dislocation, and the impression noted a normal examination.  Later in August 1980, the Veteran broke the second toe of his left foot while waterskiing.  He was instructed to use a cane for two weeks.  Prior to the Veteran's second period of service, an August 1982 enlistment examination documented that his feet were normal.  The Veteran also denied having foot trouble in the August 1982 Report of Medical History.  In March 1984, the Veteran sprained his left ankle after twisting it while walking down stairs.  Subsequent April 1984 STRs indicated that he wore a cast for his sprain was given a profile until April 20, 1984.  

In May 1986, the Veteran reported that the middle toe of his left foot had been sore for 4 days.  He had found a tick on the affected toe and removed it.  The assessment indicated that he was experiencing a local reaction to the bite.  In August 1986, the Veteran complained of an infection in his left foot.  The record stated that he had left foot pain after stepping on something in a bay three days before the visit.  The assessment was puncture wound with secondary cellulitis.  Approximately two days later, the assessment was resolving puncture wound.  During subsequent service examinations in January 1988 and April 1991, no foot abnormalities were noted.  The Veteran also denied having foot trouble in the January 1994 Report of Medical History.

In April 2008, a White Wilson Medical Center treatment record reported that a left foot x-ray revealed posttraumatic osteoarthritis with a bone spur of the left foot calcaneocuboid joint.  Later in April 2008, the Veteran underwent osteophyte removal at the calcaneocuboid joint of the left foot.  Following the surgery, the Veteran was diagnosed with osteoarthritis of the left foot, status post spur removal, in November 2008.  See November 2008 White Wilson Medical Center treatment record.  A December 2013 VA examiner also diagnosed the Veteran with degenerative joint disease of the left foot, status post excision of an osteophyte at the calcaneal cuboid joint.  The Board notes that osteoarthritis is also called degenerative joint disease.  See Dorland's Illustrated Medical Dictionary 1344 (32nd ed. 2012).

The Veteran contends that his left foot disorder is secondary to his service-connected left ankle sprain.  See December 2013 Statement in Support of Claim.  As noted above, he has a current diagnosis for a left foot disorder.  As such, the Board will next determine whether his current left foot disorder is proximately due to, or the result of, his service-connected left ankle sprain.  

The Board initially notes that an August 2008 VA examiner provided a negative opinion for direct service connection, but did not opine as to secondary service connection.  However, the record contains different medical opinions regarding the Veteran's theory of secondary service connection.  Following a December 2013 VA examination, the VA examiner opined that it was less likely than not that the Veteran's left foot disorder was caused or aggravated by his current left ankle disability or any service-connected disability.  In the rationale, the examiner noted that the 1980 dorsal foot sprain and the 1984 left ankle sprain resolved without residuals.  The examiner added that there was no clinical correlation between the injuries that occurred in 1980 and 1984 as the episodes were separate and unrelated.  The examiner further stated that the January 1994 retirement physical was silent for left ankle or foot residuals.  The examiner also noted that the Veteran's disorder was not diagnosed until 14 to 15 years after service in 2008.  After a request for an addendum in March 2014, the examiner repeated the December 2013 opinion verbatim.  

The Board finds that this opinion provides little probative value.  The record demonstrates that the Veteran's left ankle injury during service did not resolve without residuals and instead resulted in a current left ankle disability.  See July 2009 treatment record from Dr. M; March 2016 Board Decision.  Thus, this opinion appears to be partially based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board also finds that the examiner's rationale does not support her conclusions for the causation and aggravation prong of secondary service connection.  The Board notes that the examiner's rationale included the same explanation that was provided for her negative opinion on direct service connection, and it appears that the majority of the examiner's reasoning is more relevant to that theory of causation.

In April 2016, Dr. M. provided an opinion.  Dr. M. stated that within a reasonable degree of certainty, the Veteran's osteophyte was causally related to his lateral ligament instability of left ankle.  The Board notes that the diagnosis of lateral ligament instability of the left the ankle is associated with the Veteran's service-connected left ankle sprain disability.  See July 2009 treatment record from Dr. M.; March 2016 Board decision.  Dr. M. explained that the opinion was based on the proximity of the osteophyte to the lateral ligaments in the ankle.  Prior to reaching a conclusion, Dr. M discussed the Veteran's history, noting the documented left ankle injuries during service and the Veteran's current chronic lateral ligamentous instability of the left ankle.  He was also aware that the Veteran had an osteophyte removed from his left calcaneus, calcaneal cuboid joint in 2008.  The Board finds that this opinion provides considerable probative value as Dr. M. considered the Veteran's history and provided a rationale to support his conclusion.

Another VA medical opinion addressing secondary service connection was provided in June 2016.  The examiner indicated that the Veteran's current left foot disorders included left foot calcaneocuboid joint degenerative joint disease, status post osteophyte excision; left great toe degenerative joint disease; enthesophyte at the left Achilles insertion of the left foot; and calcaneal spur of the left foot.  The examiner opined that it was less likely than not that any of these disorders was caused by, a result of, or aggravated beyond their natural progression by his service-connected chronic lateral ligament instability of the left ankle.  

The examiner explained that there was a lack of medical nexus due to the fact that the lateral ligaments of the ankle were not part of the calcaneocuboid joint, the toe joints, the Achilles tendon, or the inferior surface of the calcaneus that has the spur.  The examiner noted that the lateral ligament complex was comprised of three components, including the anterior talofibular ligament, the calcaneofibular ligament, and the posterior talofibular ligament.  Thus, while a sprain involved soft tissue, such as ligaments, as well as muscles; and degenerative joint disease involved the skeletal joint; one was not caused by, or related to, the other.
In addition, the examiner stated that the Veteran and his friends were competent to report symptomatology, but not competent to discuss a medical nexus.  The examiner also addressed Dr. M.'s April 2016 opinion, stating that an opinion without a strong medical rationale was not competent medical evidence merely because it was provided by a medical professional.  The Board finds that this opinion has some probative value as the examiner provided a rationale that cited to medical principles.

However, the Board finds that the VA examiner's criticism of the Veteran's contentions and Dr. M.'s rationale is unpersuasive.  Whether evidence is competent is a legal question that falls outside the purview of the examiner.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The examiner's conclusion regarding the Veteran's assertions is also incorrect as the Veteran may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The examiner also provided no insight as to why Dr. M.'s rationale lacked strength or was medically implausible.  Moreover, while the record reflects that both the June 2016 VA examiner and Dr. M. are medical doctors; Dr. M. is also an orthopedic surgeon.  See July 2009 treatment record from Dr. M.  Thus, it appears that Dr. M. is especially qualified to render an opinion in this case.

In light of the above discussion, the Board finds that the evidence is at least in a state of equipoise as to whether the Veteran's left foot disorder, diagnosed as degenerative joint disease of the left foot, status post excision of an osteophyte at the calcaneal cuboid joint, is due to or the result of his service-connected left ankle sprain.  Resolving all doubt in the Veteran's favor, the Board finds that secondary service connection is warranted.  See 38 C.F.R. § 3.310.  As the record supports a grant of secondary service connection, the Board need not address any other theory of entitlement advanced.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left foot disorder, diagnosed as degenerative joint disease of the left foot, status post excision of an osteophyte at the calcaneal cuboid joint, secondary to service-connected left ankle sprain is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


